DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For examination purposes: In claim 6, the examiner is interpreting the range of 0-10% for the MgCl2 or CaCl2 salts as meaning greater than 0% and up to 10% as is clear that the MgCl2 or CaCl2 salts are required to be present according to claim 1. Also in claim 9 the range 0-7% is interpreted being greater than 0% and up to 7% as it is clear from claim 8 (the claim from which claim 9 depends) requires the additive to be present.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 it is unclear as to the types of salts encompassed by the claim. Note that claim 8 recites the addition of an additive, many of which are a salt, and this leads to confusion as 1 material can meet two separate components in the claim thus rendering the claim indefinite.  Claims in which one component is defined so broadly that it reads on a second, fail to meet the requirements of the second paragraph of 35 USC 112.  See Ex parte Ferm et al 162 USPQ 504.
Claim 6 is confusing as it is recites an amount of “0%” for the MgCl2 or CaCl2 salt which means that it is not required to be present however according to claim 1 the salt is a required component.
Claim 9 is confusing as it recites an amount of “0%” which means no additive is present however according to claim 8 an additive is a required component.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
In claim 6, when the salt is present in an amount of 0% this claim fails to further limit claim 1 as according to claim 1 the salt is a required to be present in the composition.
In claim 9, when the additive is present in an amount of 0% this claim fails to further limit claim 8 as according to claim 8 the additive is present in the composition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kharshan et al (US Patent No. 8,440,095 B1).
The reference teaches, in the abstract, Table 1 and the claims, a deicer composition comprising an alkaline aqueous extract of corn stillage and a freezing point suppression agent selected from the group consisting of calcium chloride, magnesium chloride, etc.  In the table the use of NaCl is also described.
The instant claims are met by the reference.
As for claim 1 the alkaline aqueous extract of corn stillage meets the chemically degraded extract derived from biowaste.  The calcium chloride, magnesium chloride and the sodium chloride meets the salt.
As for claim 2, the extract of corn stillage would be encompassed by vegetation and vegetables.
As for claim 5, the reference teaches a chloride salt.
As for claim 6, the amount of sodium chloride falls within the claimed range (see Table 1, compositions 1-2, 4 and 7.
As for claim 7, the aqueous extract can be formed using hydroxides such as potassium hydroxide and sodium hydroxide (see column 2, lines 59-67).
As for claim 10, the deicing composition is a liquid.
As for claim 11, the deicing composition comprises water.
As for claim 12, it is believed that the composition is configured to prewet a surface as it is a liquid and contains the same components as claimed.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 13, the composition is for use of roads and bridges (see the “Background of the Invention” section of the reference.
As for claim 14, as the composition is the same it is believed to be capable of performing the recited actions.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 15, this claim is met by the reference as the reference teaches that the composition may be used to treat roads and bridges.
As for claim 16, the deicer is a liquid.
As for claim 17, it is believed that the composition is configured to prewet a surface as it is a liquid and contains the same components as claimed.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 18, the composition is for use of roads and bridges (see the background of the invention section of the reference.
As for claim 19, the extract of corn stillage would be encompassed by vegetation and vegetables.
As for claim 20, the reference teaches a chloride salt.

Claims 1-2, 7-8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pylkkanen et al (US Patent Application Publication No. US 2014/0103249 A1).
The reference teaches, in the abstract and the claims, a deicer composition comprising alkali acetate, water and a corrosion inhibitor comprising lignin or a lignin derivative.  The lignin or lignin derivative is derived from biomass feedstock.  According to column 2, lines [0020]+, that the biomass feedstock is treated with an alkali oxide, alkali hydroxide, and/or alkali carbonate wherein the alkali is selected from the group consisting of potassium, sodium, magnesium, calcium and combinations thereof.  The alkali acetate may be selected from the group consisting of potassium acetate, sodium acetate, magnesium acetate, calcium acetate and combinations thereof.
The instant claims are met by the reference.
As for claim 1, the lignin or lignin derivative which is derived from a biomass feedstock meets the chemically degraded extract derived from biowaste.  The alkali acetate meets the salt.  Note also that alkali formate and alkali lactate may also be present which would also meet the salt.
As for claim 2, the lignin or lignin derivative is an example of a biowaste derived from vegetation or vegetables (see paragraph [0073]).
As for claim 7, the reference teaches an alkali hydroxide such as sodium or potassium hydroxide.
As for claim 8, the alkali acetate meets both the salt of claim 1 and the additive of claim 8.  Further as claim 8 recites that an alkali formate may also be added the alkali formate can meet the salt and the alkali acetate can meet the additive.
As for claim 10, the composition may be in the form of a solution.
As for claim 11, the composition comprises water.
As for claim 12, it is believed that the composition is configured to prewet a surface as it is a liquid and contains the same components as claimed.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 13, based on the “Background of the Invention” it is clear that the composition may be applied on transportation surfaces.
As for claim 14, as the composition is the same it is believed to be capable of performing the recited actions.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 15, as the composition is a deicer it is clear that the claimed method is inherently taught by the reference.
As for claim 16, the composition may be in liquid form.
As for claim 17, it is believed that the composition is configured to prewet a surface as it is a liquid and contains the same components as claimed.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 18, based on the “Background of the Invention” it is clear that the composition may be applied on transportation surfaces.
As for claim 19, the lignin or lignin derivative is an example of a biowaste derived from vegetation or vegetables (see paragraph [0073]).

Claims 1-2, 5 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandvig et al (US Patent No. 4,664,832 A).
The reference teaches a deicer product comprising a lignocellulose biomass raw material which is produced by reacting a biomass raw material with a treating agent comprising an alkali metal carbonate, bicarbonate or mixture thereof (see claim 1).  The composition may be mixed with a rock salt (see claim 2). The lignocellulose biomass raw materials includes any waste materials that are rich in polysaccharides such as wood particles, straw, corn stalks, waste paper, sunflower stalks and the like. 
The instant claims are met by the reference.
As for claim 1, the treated lignocellulose biomass raw material meets the chemically degraded extract derived from biowaste.  The rock salt (i.e. sodium chloride) meets the salt.
As for claim 2, the lignocellulose biomass is an example of vegetation and vegetables.
As for claim 5, the reference teaches rock salt which is a chloride salt.
As for claim 10, the composition may be in liquid form (see column 4, lines 38-52).
As for claim 11, the composition comprises water.
As for claim 12,  it is believed that the composition is configured to prewet a surface as it is a liquid and contains the same components as claimed.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 13, the composition is used for deicing pavement such as roads, bridges and runways (see column 1, lines 6-15).
As for claim 14, as the composition is the same it is believed to be capable of performing the recited actions.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 15, the reference teaches the claimed method (see claim 6).
As for claim 16, the formulation may be a liquid deicing formulation.
As for claim 17, it is believed that the composition is configured to prewet a surface as it is a liquid and contains the same components as claimed.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 18, the composition is used for deicing pavement such as roads, bridges and runways (see column 1, lines 6-15).
As for claim 19, the lignocellulose biomass is an example of vegetation and vegetables.
As for claim 20, the reference teaches rock salt which is a chloride salt.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pylkkanen et al (US Patent Application Publication No. US 2014/0103249 A1).
The reference was discussed previously.  Further paragraph [0064] teaches that the lignin or lignin derivative is present in the amount of from about 0.1 wt% to 2.5 wt% or more.
As for claim 4, the reference teaches an amount that overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.
Accordingly, based on the above reasoning, the instant claim is obvious over the reference absent evidence showing otherwise.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided that all 112(b) rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, which is the most pertinent art found, fails to teach or fairly suggest the limitations found in the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
May 16, 2022